Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.

Remarks
The request for continuation was received on 12/21/20.  Claims 1, 2, 5, and 7-23 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.

In view of the Examiners Amendment, authorized by the Attorney of Record, claim 5 is further amended by the examiner (details provided below).

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Dmitry Andreev on 4/28/22.

The claims of the instant application are amended as follows.  This claim listing replaces all previous listings of claims in the instant application.
 
5. (Currently Amended) The method of claim [[4]] 1, wherein a unique string identifies a path between two tags in the tree of tags.

Allowance
Claims 1, 2, 5, and 7-23 (renumbered as claims 1-20) are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment, filed on 11/30/20, together with the examiner’s amendment, overcome the cited prior art with respect to the independent claims.

	
Schwarz et al. (US 2013/0036115) teaches monitoring at least one business object for a modification made to at least one business object node attribute. In response to a monitored modification associated with a particular business object node attribute, a new historical version of the at least one business object node attribute is prepared, the new historical version of the at least one business object node attribute including the modified business object node attribute value. A previous historical version of the at least one business object node attribute is retrieved and updated in response to the monitored modification.  However, Schwarz does not teach “identifying, from the comparison, a pair of entities having a changed relationship; updating the relations history table of entities in the second database with the changed relationship of the identified pair of entities; updating a path between a root of a tree of tags and the corresponding tags of the pair of entities in a historical configuration details table of tags in the second database in view of updating the relations history table of entities, wherein the path is represented as a concatenation of segments of strings of a fixed length; after updating the path, identifying a changed tag based on a comparison of a configuration details table of tags in the first database to the historical configuration details table of tags in the second database; updating the historical configuration details table of tags in the second database with the changed tag to obtain an updated historical configuration details table of tags by performing, on a respective tag, at least one of a tag addition, a tag deletion, or a tag move from one location to another location, wherein the updated historical configuration details table of tags indicates the tag addition, the tag deletion, or the tag move;… calculating, by the processing device, a level for each entity in the tree of tags in view of a path length between the root and the entity, wherein the level is proportional to a number of segments of strings of the fixed length representing the path in the historical configurations details table.”

Molloy et al. (US 2012/0158725) teaches creating tags for attributes of network assets and organize them appropriately based on the changing attributes.  The tags are organized hierarchically and allow a user to search based on the tags (pa 0032).  However, Molloy does not teach “identifying, from the comparison, a pair of entities having a changed relationship; updating the relations history table of entities in the second database with the changed relationship of the identified pair of entities; updating a path between a root of a tree of tags and the corresponding tags of the pair of entities in a historical configuration details table of tags in the second database in view of updating the relations history table of entities, wherein the path is represented as a concatenation of segments of strings of a fixed length; after updating the path, identifying a changed tag based on a comparison of a configuration details table of tags in the first database to the historical configuration details table of tags in the second database; updating the historical configuration details table of tags in the second database with the changed tag to obtain an updated historical configuration details table of tags by performing, on a respective tag, at least one of a tag addition, a tag deletion, or a tag move from one location to another location, wherein the updated historical configuration details table of tags indicates the tag addition, the tag deletion, or the tag move;… calculating, by the processing device, a level for each entity in the tree of tags in view of a path length between the root and the entity, wherein the level is proportional to a number of segments of strings of the fixed length representing the path in the historical configurations details table.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The prior art of record does not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169